                            UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA

 GAIL B. PERKINS                                        CIVIL ACTION NO. 19-11310

 VERSUS                                                 JUDGE

 HUNTINGTON INGALLS INDUSTRIES,                         MAGISTRATE JUDGE
 (formerly NORTHROP GRUMMAN
 SHIPBUILDING, INC., formerly
 AVONDALE INDUSTIRES, INC., and
 formerly AVONDALE SHIPYARDS, INC.)
 and its Executive Officers, C. EDWIN
 HARTZMAN, HETTIE “DAWES” EAVES,
 HENRY “ZAC” CARTER, JAMES BULL,
 ROY BARKDULL, ALBERT BOSSIER,
 AND EWING MOORE; LAMORAK
 INSURANCE COMPANY (as successor to
 OneBeacon American Insurance Company,
 Commercial Union Insurance Company as
 the Liability Insurer of the Executive
 Officers of Avondale Industries, inc.);
 AMERON INTERNATIONAL
 CORPORATION; AND INTERNATIONAL
 PAINT LLC.


                                   NOTICE OF REMOVAL


        Pursuant to 28 U.S.C. §§ 1332 and 1441, Defendant International Paint LLC

(“International Paint”), without waiving any rights, defenses, exceptions, or objections, hereby

removes the state court action entitled “Gail B. Perkins v. Huntington Ingalls Inc., et al.” bearing

Civil Action No. 2019-03825 in the Civil District Court for the Parish of Orleans, Division “I”

Section 14, to the United States District Court for the Eastern District of Louisiana, on the

following grounds:




                                                 1
PD.26097000.2
        I.         OVERVIEW

1.      Petitioner Gail B Perkins (“Petitioner” or “Mrs. Perkins”), individually and on behalf of

her deceased husband, Lucius T Perkins (“Decedent” or “Mr. Perkins”) served International Paint

with a Citation and Petition For Wrongful Death and Survival Damages (the “Petition”) on June

6, 2019. A complete copy of the entire state court record, including the Citation and Petition, is

attached to this pleading as Exhibit A.1

2.      This Notice of Removal is being filed with this Court within thirty (30) days after

International Paint received a copy of Petitioner’s initial pleading setting forth the claims for relief

upon which Petitioner’s action is based.

3.      This Court is the proper district court for removal because the State Court Action is pending

within this district.

4.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332, diversity of

citizenship, because (1) the requisite diversity of citizenship exists between Petitioner and the

diverse defendants International Paint and Ameron International Corporation (“Ameron”); (2)

Huntington Ingalls Industries and its predecessors in interest (“Avondale”) and Albert L. Bossier,

Jr. were voluntarily dismissed from the Petition on June 19, 2019; (3) the remaining defendants,

C. Edwin Hartzman, Hettie “Dawes” Eaves, Henry “Zac” Carter, James Bull, Roy Barkdull, and

Ewing Moore (the “Executive Officers”) and Lamorak Insurance Company (“Lamorak”), are

improperly joined; and (4) the amount in controversy exceeds $75,000.00, exclusive of interest

and costs.




        1
            The Petition and Citation are located at pages 1-10 and 17.
                                                           2
PD.26097000.2
5.      Promptly after filing this Notice of Removal, written notice hereof will be given to

Petitioner and will be filed with the Clerk of Court for the Civil District Court for the Parish of

Orleans, Division “I” Section 14, in conformity with 28 U.S.C. § 1446(d).

        II.     PARTIES

6.      Petitioner is, upon information and belief, a person of the full age of majority, and a

resident, domiciliary, and citizen of Louisiana.

7.      Defendant International Paint is not a citizen of Louisiana. International Paint is a

Delaware limited liability corporation whose sole member is Akzo Nobel Coatings Inc., which is

a Delaware corporation whose principal place of business in Illinois.

8.      Defendant Ameron is not a citizen of Louisiana. Upon information and belief, Ameron is

a Delaware corporation whose principal place of business is in Texas.

9.      The remaining defendants, Lamorak and Avondale’s Executive Officers (the “Employer

Defendants”), are statutorily immune from suit under the exclusivity provision of the Louisiana

Workers’ Compensation Law, La. R.S. § 23.1032. Accordingly, their citizenship is irrelevant.

        III.    DIVERSITY REQUIREMENT

10.     Petitioner has improperly joined the Employer Defendants to this action for the sole

purpose of destroying federal jurisdiction. Because Petitioner has no possibility of recovery

against Avondale’s Executive Officers or Lamorak in a tort suit, the Employer Defendants’

citizenship must be disregarded for purposes of removal. See Burden v. General Dynamics Corp.,

60 F.3d 213, 217 (5th Cir. 1995). When the citizenship of these improperly joined parties is

disregarded, complete diversity exists between Petitioner and the remaining defendants.

11.     The doctrine of improper joinder prevents a plaintiff from defeating federal diversity

jurisdiction simply by naming non-diverse defendants. See Green v. BP Am. Prod. Co., No. 18-
                                              3
PD.26097000.2
cv-0888, 2018 U.S. Dist. LEXIS 195208, *8 (W.D. La Oct. 26, 2018). A party has been

improperly joined when “there is no reasonable basis for the district court to predict that the

plaintiff might be able to recover against [it].” Burden v. General Dynamics Corp., 60 F.3d 213,

217 (5th Cir. 2000).

12.      Here, there is no reasonable basis to predict that the Petitioner can recover from the

Employer Defendants because the Decedent’s claims arise from his employment with Avondale.2

The Petition alleges that Mr. Perkins worked as a painter, outfitter, and shipfitter at Avondale’s

Algiers yard between 1983 and 2009. Ex. A at ¶ 1. In that position, Mr. Perkins was allegedly

exposed to benzene and benzene-containing products. Ex. A at ¶ 5. Petitioner claims that Mr.

Perkins developed AML and died on May 14, 2018 as a result of his exposure to benzene at

Avondale. Id. The claims against the Executive Officers and Lamorak are limited to Mr. Perkins’

employment injuries. Specifically, the Petition alleges that defendants C. Edwin Hartzman, Hettie

“Dawes” Eaves, Henry “Zac” Carter, James Bull, Roy Barkdull, and Ewing Moore failed to

prevent harm to Mr. Perkins during his employment at Avondale. Id. at ¶¶ 3, 27-30. Likewise,

Avondale’s insurer, Lamorak, was named as a defendant because it is “the insurance carrier

covering [Avondale’s Executive Officers]” for any liability related to Mr. Perkins’ alleged injuries

at Avondale. Id. at ¶ 3.

13.      La. R. S. § 23:1032 provides for the exclusive remedy against an employer and any officer,

director or employee of such employer for unintentional torts in wrongful death and survival

actions. La. R. S. § 23:1032(A)(1)(a)-(b); see also Bourque v. Nan Ya Plastics Corp., 906 F. Supp.



         2
          Petitioner alleges that Avondale’s officers are citizens of Louisiana because they were domiciled in
Louisiana at the time of their deaths. Ex. A at ¶ 1. By asserting that Avondale’s executive officers have been
improperly joined, International Paint does not concede the accuracy of this allegation.
                                                         4
PD.26097000.2
348 (M.D.La. 1995) (holding that employer defendants were improperly joined because La. R. S.

§ 23:1032 displaced all of plaintiff’s rights to bring suit against the injured employee’s employer

or co-employees in state court); Landry v. Avondale Indus., 877 So. 2d 970, 978 (La. 2004) (noting

that a plaintiff’s cause of action for wrongful death will be barred by La. R. S. § 23:1032(A) if it

arose after 1976). Louisiana Workers’ Compensation Law also extends immunity to insurers of

an employer’s executive officers. See, e.g., Landry v. Avondale Indus. 877 So. 2d 970 (La. 2004)

(noting that the immunity provided by La. R. S. § 23:1032 bars a plaintiff’s action against

executive officer defendants and their liability insurer). Because the Petition does not allege that

the Employer Defendants consciously desired Mr. Perkins to develop complications from benzene

or that Mr. Perkins’ injuries were “virtually sure to occur” from his exposure, Petitioner has not

pled any intentional torts that would be exempted from Workers Compensation Law immunity.3

Bourque, 906 F. Supp. at 353.                Accordingly, the Petition’s claims against the Employer

Defendants are statutorily barred and their joinder is improper.

14.      When the Court ignores the citizenship of the improperly joined Employer Defendants,

complete diversity exists between the Petitioner and the remaining defendants.

         IV.      AMOUNT IN CONTROVERSY

15.      It is facially apparent that the amount in controversy, exclusive of interests and costs,

exceeds $75,000.00.




         3
           Petitioner’s allegations of fraud do not satisfy the intentional tort exception to Workers’ Compensation
Law either because fraud requires a showing of intent, which the Petitioner does not allege. See Delahoussaye v.
Morton Int’l, Inc., 300 Fed. Appx. 257, 258 (5th Cir. 2008) (holding that the “mere knowledge and appreciation of a
risk does not constitute intent.”). Petitioner’s fraud allegation is, at best, gross negligence, and gross negligence
does not satisfy the intentional act exception to workers compensation exclusivity. Id; Ex. A at ¶ 27 (noting that
fraud claim is passive).
                                                          5
PD.26097000.2
16.     Although Petitioner has not specifically pled an amount in controversy, it is facially

apparent that the claims are likely to exceed $75,000.00. Petitioner alleges that Mr. Perkins

suffered physical pain and suffering; mental pain and suffering; emotional distress; disability;

medical expenses; and loss of enjoyment of life prior to his death at the age of 54. Ex. A. at ¶ 9.

Petitioner further alleges that she suffered loss of support; loss of consortium and society, love and

affection; loss of services; loss of companionship; mental pain and anguish; emotional distress and

grief; and funeral and burial expenses. Id.

17.     Taken together, these allegations establish that the amount in controversy exceeds

$75,000.00. See, e.g., Menendez v. Wal-Mart Stores, Inc., 364 Fed. Appx. 62 (5th Cir. 2010)

(holding that it was facially apparent that monetary requirement is satisfied where wife sought

damages for loss of companionship and consortium); De Aguilar v. Boeing Co.. 11 F.3d 55 (5th

Cir. 1993) (holding that it is facially apparent that claims for wrongful death, loss of

companionship, and funeral expenses by family members of plane-crash victims would likely

exceed the jurisdictional amount).

        V.      CONSENT

18.     The Employer Defendants are improperly joined. As a result, International Paint does not

need their consent to this removal. See Jernigan v. Ashland Oil, Inc. 989 F.2d 812, 815 (5th Cir.

1993), cert. denied, 510 U.S. 868 (1993).

19.     Ameron, the only remaining diverse defendant, consents to this filing.

        VI.     TIMING

20.     A Notice of Removal is timely when filed “within 30 days after the receipt by the defendant

through service or otherwise, of a copy of the initial pleading setting forth the claim for relief upon


                                                  6
PD.26097000.2
which such action or proceeding is based.” 28 U.S.C. § 1446(b)(1). Because International Paint

was served with a copy of the Petition on June 6, 2019, this Notice of Removal is timely.



        WHEREFORE, Defendant International Paint prays that this Notice of Removal be

accepted as good and sufficient, and that the aforementioned state court action entitled “Gail v.

Perkins v. Huntington Ingalls Inc., et al.” bearing Civil Action No. 2019-03825 in the Civil District

Court for the Parish of Orleans, Division “I” Section 14, be removed to the United States District

Court for the Eastern District of Louisiana for further proceedings as provided by law.


        New Orleans, Louisiana, this 21st day of June, 2019.



                                               Respectfully submitted,

                                               PHELPS DUNBAR LLP

                                               BY:     /s/ Jeffrey A. Clayman
                                                      Barbara L. Arras (Bar #17908)
                                                      Jeffrey A. Clayman (Bar #30442)
                                                      R. Harrison Golden (Bar #38468)
                                                      Canal Place | 365 Canal Street, Suite 2000
                                                      New Orleans, Louisiana 70130-6534
                                                      Telephone: 504-566-1311
                                                      Facsimile: 504-568-9130
                                                      Email: barbara.arras@phelps.com
                                                               jeffrey.clayman@phelps.com
                                                               harris.golden@phelps.com


                                               ATTORNEYS FOR DEFENDANT
                                               INTERNATIONAL PAINT, LLC




                                                 7
PD.26097000.2
                                  CERTIFICATE OF SERVICE

        I do hereby certify that I have on this 21st day of June, 2019, served a copy of the foregoing

pleading upon counsel for Petitioner at the address below via e-mail and/or U.S. Mail postage

prepaid and properly addressed.

                Ron A. Austin, Bar No. 23630
                Jevan S. Fleming, Bar No. 26030
                Ron Austin & Associates, L.L.C.
                400 Manhattan Boulevard
                Harvey, Louisiana 70058


                                                      /s/ R. Harrison Golden
                                                      R. Harrison Golden




                                                  8
PD.26097000.2
